It appears by the record and the affidavit in support of the motion that the decree appealed from was filed August 6, 1907, that the notice of appeal by defendants was filed August 9 and the appeal perfected August 13. On September 5, more than twenty clays after the perfecting of the appeal, counsel for the appellants filed in the circuit court of the fourth circuit a copy of the record for transmission to this court and the same was filed in this court on September 9. No direction to the stenographer to prepare and furnish the transcript of evidence had *663been asked of the circuit judge nor any extension of time requested of a justice of this court. Per curiam: Ho excuse for noncompliance with Rule 1 of this court having been made by the appellants, the motion to dismiss the appeal is granted.
IT. II'. Thayer for plaintiff. 0. Tl. Olson for defendants.